          Case 1:08-cv-01034-AT Document 706 Filed 05/28/19 Page 1 of 2

                                                                          Peter L. Zimroth
                                                                          +1 212.836.7316 Direct
                                                                          Peter.Zimroth@arnoldporter.com




                                            May 28, 2019


VIA ECF

Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:     Floyd, et al. v. City of New York, 08-CV-1034 (AT),
               Ligon, et al. v. City of New York, et al., 12-CV-2274 (AT),
               Davis, et al. v. City of New York, et al., 10-CV-0699 (AT),
               Recommendation Regarding Training Materials for Housing Bureau Members

Dear Judge Torres,

       I am pleased to submit my recommendation for the following:

               a. Interior Patrol of Housing Authority Buidlings: Lesson Plan

               b. Housing One-Day Training Scenarios:

                        i.   Lobby Trespass Scenario
                       ii.   Stairwell Trespass Scenario
                      iii.   Shots Fired Ingterior Patrol Scenario
                      iv.    Roof Trespass Scenario

       The settlement in Davis v. City of New York (Dkt. No. 339) requires that the NYPD

provide in-service training so that NYPD members are familiar with the posted rules and

regulations relating to New York City Housing Authority (“NYCHA”) properties and the proper

manner of performing interior patrols that respect the rights of NYCHA residents and guests.

See Revised Exhibit E to Davis Settlement Stipulation, Dkt. 329-3. The parties in Davis agreed

that a more extensive training for all Housing Bureau officers that included the lessons of Exhibit

E but also included other topics critical to Housing Bureau members would be beneficial. The


Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 |           www.arnoldporter.com
          Case 1:08-cv-01034-AT Document 706 Filed 05/28/19 Page 2 of 2




training now contemplated has been expanded from a 4- minute lesson to a full day of training,

including a number of role-play scenarios.

        The parties have worked diligently to resolve their differences concerning this training. I

believe that the proposed training materials meet the requirements of the court’s order approving

the settlement in Davis. The parties in Davis have informed me that they support the approval of

these training materials.

                                                Respectfully submitted,

                                                /s/ Peter L. Zimroth
                                                Peter L. Zimroth
                                                Monitor

Enclosures




Arnold & Porter Kaye Scholer LLP                                                                  2
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
